Title: To George Washington from William Livingston, 21–22 March 1778
From: Livingston, William
To: Washington, George



Dear Sir
Trenton 21[–22] March 1778

I am just now honoured with your favour of the nineteenth—As it is impossible to guess to what particular part of the State the Enemy’s detachment you mention will direct their operations, and as the tract of Country in which we carry on the manufactury of Salt (if that be their object) is very extensive, it is exceedingly difficult to issue any orders to the Militia upon the Occasion. I have therefore only sent the Intelligence to the Coast to spread the Alarm, and put people on their guard as generally as the time will permit.
Not knowing whether Collo. Blaine is at C⟨am⟩p or not, or where to direct to him, I take the Liberty ⟨to⟩ inclose his Letter to your Excellency, which is upon a Subject of considerable importance to the public,

I mean the pointing out to him to procure Affidavits of such facts relative to Mr Leaming’s demand for a quantity of salt taken from him by Commissary Hugg (his complaint having been referred by the Treasury Board to the Governor and executive Council of this State) which I apprehend will greatly conduce to retrench Mr Leaming’s demand, which I confess appears to me at present very exorbitant.
Accidentally hearing that the woman; whose deposition I inclose you, was in this neighbourhood, and could give a particular account of the treatment of our Prisoners in Philadelphia, I thought it my duty to send for her & furnish your Excellency with her affidavit, thinking it might be of use upon some occasion or other—As her husband is now a Prisoner in New york, she beggd me that her name should not be published at length, which I was obliged to promise her before she consented [to] be sworn.
22d March Dear Sir Since writing the above, I received by express a Letter of which I inclose you a Copy—I had yesterday ordered two Classes of the four Battalions of Hunterdon, & of Collo. Wests Battalion of Sussex, and Capt. Clun’s artillery company to reinforce Collo. Ellis, & directed him to call out two classes of the Burlington, Gloucester Salem & Cumberland Militia—But considering how slowly the Militia generally collect, I fear they will not be able to give any seasonable Relief; & both Salem & Gloucester are miserably infected with Tories. I entirely submit the matter to your better Judgment what assistance you are able to afford us in addition to Collo. Shreve’s Regiment, for which you have my hearty acknowledgments—I have the honour to be with the greatest Esteem Your Excellencys most humble Servt

Wil: Livingston

